DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a truncated cone" in line 5.  There is antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a truncated cone" in line 6.  There is antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a truncated cone" in line 4.  There is antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a truncated cone" in line 4.  There is antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a truncated cone" in line 5.  There is antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a truncated cone" in line 8.  There is antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a truncated cone" in line 4.  There is antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a truncated cone" in line 7.  There is antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegemann (US 20130057366), in view of Lutke et al (US 20040056667) and Fehrenbach et al (US 20090128396).
With respect to claim 9 and 16, Wegemann teaches an antenna array for a filling level measuring device (para 8, “the microwave-sending device is used in fill level measuring devices,, the antenna array comprising: a horn antenna (fig 1, item 6); a casting compound (fig 1, item 5, “A casting 5 mechanically“), a printed circuit board (fig 1, item 2), the antenna and the horn antenna are at least partially surrounded by the casting compound (fig 1, items 2-6).
With respect to claim 9 and 16, Wegemann does not teach an antenna, the antenna is configured to communicatively connect the printed circuit board to an external device horn antenna includes the form of a hollow truncated cone. Lutke teaches an antenna (fig 2, item 23 and para 57, “the transmission and reception element 23”), the antenna is configured to communicatively connect the printed circuit board to an external device (fig 2, items 13, 25, 3, and 29), the horn antenna includes the form of a hollow truncated cone (para 64, “The horn antenna has a funnel-shaped horn 17 and a cylindrical section 37 which is integrally formed Wegemann to include an antenna, the antenna is configured to communicatively connect the printed circuit board to an external device horn antenna includes the form of a hollow truncated cone because it is merely a substitution of the horn antenna of Wegemann for the horn antenna of Lutke that yields a predictable transmitted and received signal.
With respect to claim 9 and 16, Wegemann does not teach a plastic housing, at least an inner side of the horn antenna is provided with a metallic material, the antenna, the horn antenna, the printed circuit board and the casting compound are arranged within the plastic housing. Fehrenbach teaches a plastic housing (para 12, “The common outer enclosure may be manufactured, for example, of a plastic”), at least an inner side of the horn antenna is provided with a metallic material (para 25, “Areas that need to be conductive (cone surface of the horn antenna) may be provided with a metal coating”), the antenna, the horn antenna, the printed circuit board and the casting compound are arranged within the plastic housing (fig 8). It would have been obvious to modify Wegemann to include a plastic housing, the antenna, the horn antenna, the printed circuit board and the casting compound are arranged within the plastic housing because it merely combines all the element of the radar level in a single house and yield a predictable radar level. It would have been obvious to modify Wegemann to include at least an inner side of the horn antenna is provided with a metallic material because it is merely a substitution of the horn antenna of Wegemann for the horn antenna of Fehrenbach that yields a predictable transmitted and received signal.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegemann in view of Lutke et al and Fehrenbach as applied to claim 9 above, and further in view of Bletz (DE 102004026560). Bletz teaches the antenna is arranged between the plastic housing and the horn antenna, and the antenna is separated from the plastic housing and from the horn antenna by the casting material (fig 1, and page 4, lines 20-25, “The antenna 2 is via a flange or Wegemann in view of Lutke et al and Fehrenbach to include the antenna is arranged between the plastic housing and the horn antenna, and the antenna is separated from the plastic housing and from the horn antenna by the casting material because it is merely a substitution of the radar level of Wegemann for the radar level of Bletz that yields a predictable transmitted and received signal.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegemann in view of Lutke et al and Fehrenbach as applied to claim 9 above, and further in view of Yin (CN 103606754). Yin teaches the antenna is a ring dipole antenna, and an open ring of the ring dipole antenna runs with distance around a shell surface of the horn antenna being formed as a truncated cone (para 10 and fig 1). It would have been obvious to modify Wegemann in view of Lutke et al and Fehrenbach to include the antenna is a ring dipole antenna, and an open ring of the ring dipole antenna runs with distance around a shell surface of the horn antenna being formed as a truncated cone because it is merely a substitution of the horn antenna of Wegemann for the horn antenna of Yin that yields a predictable transmitted and received signal.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegemann in view of Lutke et al and Fehrenbach as applied to claim 9 above, and further in view of Schricker (DE 4443289). Schricker teaches the casting compound comprises a dielectric constant of 2.5 or higher (abstract, “a dielectric 11, can be seen (by way of example). The dielectric constant E of the dielectric 11 is ε ≈ 5”). It would have been obvious to modify Wegemann in view of Lutke et al and Fehrenbach to include the casting compound comprises .
Allowable Subject Matter
Claims 11 and 13-14  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fehrenback et al (US 20040212529) and Grieshaum et al (US 20020126061) are relevant pieces of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648